DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Mexico on 9/6/18. It is noted, however, that applicant has not filed a certified copy of the MX/A/2018/010739 application as required by 37 CFR 1.55.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation ”lower and upper linings” found in claim 1 lacks proper antecedent basis with the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper and lower linings (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
The claims (see claim 14) are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With regard to claim 12: Line 2, it’s unclear as to how the first rods with zig-zag bends are placed vertically.  Line 3, it’s unclear as to how the first rods are placed in a vertical way.  As shown in the figures 6-8, it appears that the first and second rods are horizontally disposed.  Lines 4-5, the scope of the limitation “one at a top and the other at a bottom” is unclear.  It’s unclear if this limitation is limiting the second rods to just two rods.  Further, the limitation “the other” found in lines 4-5 of the claim lacks sufficient antecedent basis.  Line 8, it’s unclear as what element the limitations “upper part” and “lower part” are referring to.  Line 13, the phrase "can further comprise" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 14: Line 2, the limitation “the reinforcement” lacks sufficient antecedent basis. 
With regard to claim 15: It’s unclear if the claimed “an upper covering and a lower covering” is referencing the previously received upper and lower lining.  As best understood, the upper cover and lower covering of the slab are merely sections of the of the slab covering the mesh.

Claims 12 are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber (US 2,140,283) in view of Eckenrodt (US 4,575,985).
With regard to claim 12: Faber discloses a structural mesh (fig. 1) for floors and pavements comprising two types of rods including first rods (13-15) with zig-zag bends, placed vertically, and second rods (10-11) that are straight and of different length than the first rods (13-15) and placed in a vertical way, the second rods (10- 11) joined by welding to each vertex of the first rods (13-15) that go in a zig-zag, one at a top and the other at a bottom (figs. 1-2; pg. 2, lines 10-16), 
characterized in that the second rods (10-11) comprise different degrees of inclination of the first rods (13-15) (figs. 1-2), 
wherein some of the second rods (10-11) go in an upper part and others of the second rods (10-11) go in a lower part and go in an opposite direction from each other, being in the shape of a rhombus, when viewed from the ground (fig. 1), 
wherein the first rods (13-15) and the second rods are within a slab (18-19) integrated with the first rods (13-15), the second rods (10-11), upper and lower linings (above and below mesh) (figs. 1-2), 
Faber discloses the slab is partially concrete (19) including a lightweight porous composition (18) forming a lower portion of the slab (pg. 2, lines 37-40 and 44-48).
Faber does not disclose the light porous composition can be concrete.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available light porous compositions.   Lightweight concrete is a well-known material for use in panel and/or slabs and would have been an obvious material choice before the effective filing date of the claimed invention for its inherent material properties such as sound insulation, thermal insulation, and strength.  Such a combination, to one of ordinary skill in the art, 
Fable does not disclose that the concrete slab comprises saddles.
However, Eckenrodt discloses saddles (1) for supporting rods (fig. 3; abstract).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the structural mesh of Eckenrodt to include saddles such as taught by Fable in order to provide a means of supporting the structural mesh in a desired position for reinforcement of the concrete slab.
With regard to claim 13: Fable discloses a longitudinal separation between each of the first rods  (10-11) is relative to a height of the first rods (figs. 1-2)
Fable in view of Eckenrodt does not disclose that the longitudinal separation between each of the first rods is twice the height of the first rods.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh of Fable to the rods have separation of any predetermined value, including have the claimed separation, in order to withstand  predetermined live and dead loading.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 14: As modified, Fable discloses that the first rods (10-11) are interspersed in a starting position of the reinforcement, wherein where the vertex of a first one of the first rods (10-11) begins in the bottom, a second one of the first rods (10-11) will go to the top, a third one of the first rods (10-11)  will be in the bottom and so on until a width of the concrete slab (18-19) is covered, and which depends on a thickness or design of the concrete slab (figs. 1-2).  
With regard to claim 15: As modified, Fable discloses that the concrete slab comprises an upper covering (above structural mesh) and a lower covering (below structural mesh).  
With regard to claim 16: Fable as modified by Eckenrodt discloses the saddles of the concrete slab function to assemble the structural mesh and to provide separation with a base of a floor to be covered.  
With regard to claim 17: Fable in view of Eckenrodt does not disclose that the concrete slab comprises a thickness of between 10 cm and 50 cm.
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slab of Fable to have the thickness be any predetermined value, including have value within the claimed thickness range, in order to withstand  predetermined live and dead loading.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to mesh structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633